ge iui CASE 2:20-CV-11168-AJT-DRG_ ECF No. 1-2, PagelD.9 Filed 05/08/20 _ Page 1 of 7

 

 

STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 19-014705-NI
WAYNE COUNTY Hon.Dana Margaret Hathaway

 

 

Court address : 2 Woodward Ave., Detroit Ml 48226 Court telephone no.: 313-224-2444

Defendant's name(s), address(es), and telephone noj(s).
¥ TARGET CORPORATION

 

 

Plaintiff's name(s), address(es), and telephone no(s)
DAVIS by his next friend Anthony White, SEAN

 

Plaintiff's attorney, bar no., address, and telephone no

Christopher R. Baratta 51293
120 Market St

Mount Clemens, MI 48043-5674

 

 

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
(J There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the farnily or family
members of the person(s) who are the subject of the complaint.

C] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of the complaint. | have separately filed a completed confidential case inventory
(form MC 21) listing those cases.

[1 it is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

C This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
C1 MOHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of the
complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
C1 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in C1 this court, 0 Court,

 

where it was given case number and assigned to Judge

The action 1 remains O is no longer pending.

 

Summons section completed by court clerk. SUMMONS

 

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
complaint.

4. IF you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
you fully participate in court proceedings, please contact the court immediately to make arrangements.

 

Issue date Expiration date* Court clerk
11/4/2019 2/3/2020 Deborah Bynum

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.

“This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19) SUMMONS MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105

 
  

EXHIBIT

f

   

 

 

 
ase

/ wae Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.10 Fig 0n/08 7) shag 2 of 7

 

PROOF OF SERVICE

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must retum this original and all copies to the court clerk.

 

 

 

 

 

CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE

 

 

 

 

C) OFFICER CERTIFICATE OR [1 AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attomey for a party (MCR 2.104[A]|2]), and adult, and | am not a party or an officer of a corporate party
that: (notarization not required) (MCR 2.103[A]), and that: (notarization required)

 

C1 | served personally a copy of the summons and complaint.

C1] | served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with

 

List all documents served with the Summons and Complaint

 

on the defendant(s):

 

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

Ot have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
have been unable to complete service.

 

Defendant's name Compiete address(es) of service Day, date, time

 

 

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature

$ $ $
pence address fee | Miles traveled Fee Total fee Name (type or print)

$
$
Title
Subscribed and sworn to before me on , County, Michigan.
Date
My commission expires: Signature:
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

 

ACKNOWLEDGMENT OF SERVICE

 

 

 

| acknowledge that | have received service of the summons and complaint, together with

 

Attachments
on
Day, date, time

on behaif of

 

 

Signature

 
Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.11 Filed 05/08/20 Page 3 of 7

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

SEAN DAVIS, a Minor, by
his Next Friend ANTHONY WHITE,
Plaintiff,
-Vs- Case No. 2019- NI
Hon.
TARGET CORPORATION,

a foreign corporation,

Defendant.

 

Christopher R. Baratta (P51293)
BARATTA & BARATTA, P.C.
120 Market Street

Mt. Clemens, MI 48043
586.469.1111
chris@barattalegal.com
Attomeys for Plaintiff

There is no other pending or resolved civil action
arising out of the transaction or occurrence alleged in this Complaint.

/s/Christopher R. Baratta
Christopher R. Baratta (P51293)

PLAINTIFF'S COMPLAINT AND JURY DEMAND
NOW COMES Plaintiff, SEAN DAVIS, a Minor, by his Next Friend ANTHONY
WHITE, by and through his attomeys, BARATTA & BARATTA, P.C., and for his Complaint
against Defendant, TARGET CORPORATION, states as follows:
COMMON COUNTS
1. Plaintiff, SEAN DAVIS is a minor residing in the County of Wayne, State of

Michigan.

 

 
Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.12 Filed 05/08/20 Page 4 of 7

2. Plaintiff's Next Friend, ANTHONY WHITE, is a resident of the County of Wayne,
State of Michigan.

3. Defendant, TARGET CORPORATION is a foreign corporation which does

business in the County of Wayne, State of Michigan.

4. The resident agent for defendant, TARGET CORPORATION, is The Corporation
Company, fowated at 40600 Ann Arbor Road, Suite 201, Plymouth, MI 48170.

5. That the amount in controversy exclusive of interest costs and/or attommey fees is in
excess of $25,000.00 and this matter is otherwise within the jurisdiction of this Court.

6. On or about June 25, 2019, at approximately 9:15 p.m., minor plaintiff, SEAN
DAVIS, was an invitee at defendant’s premises, located at 15901 Ford Rd., City of Dearborn,
County of Wayne, State of Michigan, when he sustained injury to his person.

Ds On said date and time, minor plaintiff was walking in or around the paper
department on defendant’s premises when he slipped on an accumulation of water that could not
be seen or appreciated, as it was not readily apparent upon casual inspection.

8. At all pertinent times herein, plaintiff fell causing him to sustain severe and
permanent injuries more fully set forth below.

9. Prior to falling, plaintiff did not anticipate or observe the accumulation of water
that was present in defendant’s aisleway.

10. That your defendant herein knew or should have known of the aforementioned
hazardous conditions that existed prior to plaintiff's slip and fall.

11. That your defendant herein failed to take reasonable measures to prevent this
accident from occurring when it was foreseeable that by taking no action, an incident like the

plaintiff's, would, in fact, occur.

 

 
Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.13 Filed 05/08/20 Page 5 of 7

12. As a result of his injuries sustained in this incident, plaintiff has sustained pain,
suffering weakness and disability, has required medical aid and attention for his injuries.

13. Plaintiff has incurred permanent affects and residuals from his injuries, sustained
as a result of defendant’s negligence and will continue to incur future medical treatment, costs,
and expenses.

WHEREFORE, plaintiff prays that this Honorable Court enter a judgment in an amount in
excess of Twenty-Five Thousand ($25,000.00) Dollars that the trier of fact may find fair and just,
together with costs interest and attorney fees.

COUNT I PREMISES LIABILITY

14. _ Plaintiff hereby incorporates paragraphs 1 through 13 as if fully set forth herein.

15. That defendant, TARGET CORPORATION, as owners and possessors of said
property had a nondelegable duty to the general public and to plaintiff in particular as an invitee
to maintain said premises in a reasonably safe condition, and to:

Exercise reasonable care and prudence to render the premises safe for invitees;

b. Expect that a person invited on its premises would not discover or realize the
danger of the aforesaid inadequate condition of the premises or would fail to
protect themselves against it;

Remove hazardous conditions in a reasonably prudent manner;

d. Maintain the premises in a safe condition;

e. To take reasonable care to know the actual condition of its premises and in the
exercise of reasonable care, either remedy, remove, or correct any unsafe or
dangerous condition(s), or adequately warn the invitee of the presence of a
dangerous condition(s) on the premises;

f. Exercise reasonable care to diminish the hazards on said premises and to take
reasonable and appropriate measures in light of the circumstances, then and

there existing.

 
Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.14 Filed 05/08/20 Page 6 of 7

16. Defendant breached its duties owed to the plaintiff in the following, but not limited

to manner:

a. Failing to exercise reasonable care and prudence to render the premises safe for
business invitees;

b. Failed to warn invitees of the dangerous and hazardous condition of the
premises and failing to remedy the dangerous conditions about the premises,
when it was economically feasible to do so;

Failing to remove hazardous conditions in a reasonably prudent manner;

d. Failing to maintain the premises in a safe condition;

e. Failing to remove, correct or prevent the existence of said dangerous condition
when it was known, or through the exercise of reasonable care should have been
known, that said condition would cause a person to fall and be injured;

f. Failing to take reasonable care to know the actual condition of its premises and
in the exercise of reasonable care, either remedy, remove, or correct the
condition, or adequately warn the invitee of the presence of a dangerous

condition(s) on the premises;

17. One or more of the defendant’s negligent acts or omissions was a legal and
proximate cause of plaintiff's injuries.

18. That as a direct and proximate result of the defendant’s negligent acts and
omissions, including those alleged herein, plaintiff, VALERIE MAHALKO, fell causing serious
injury to herself, sustaining the following, but not limited to damages in the past, present and
future:

a. Right Slipped Capital Femoral Epiphysis (SCFE) and/or a Salter-Harris Type I
Fracture with closed percutaneous pinning, open reduction right hip;
b. Left subacute SCFE with percutaneous pinning, left hip;
Denial of social pleasures and the inability to enjoy the normal functions of life;
d. Physical pain and suffering, weakness and disability;

e. Medical expenses;

 

 
Case 2:20-cv-11168-AJT-DRG ECF No. 1-2, PagelD.15 Filed 05/08/20 Page 7 of 7

f. Mental anguish, embarrassment, humiliation and mortification;

g. Emotional trauma, fright and shock;
h. All other damages permitted by law or that may become known throughout the

pendency of this action.
WHEREFORE, plaintiff prays that this Honorable Court enter a judgment in an amount in

excess of Twenty-Five Thousand ($25,000.00) Dollars that the trier of fact may find fair and just,

together with costs interest and attorney fees.

JURY DEMAND
NOW COMES Plaintiff, SEAN DAVIS, a Minor, by his Next Friend ANTHONY WHITE,
by and through his attorneys, BARATTA & BARATTA, P.C., and hereby demands a trial by jury

of the above-captioned cause.

BARATTA & BARATTA, P.C.
Attorneys for Plaintiff

By: /s/Christopher R. Baratta
Christopher R. Baratta (P51293)

120 Market Street
Mt. Clemens, MI 48043
(586) 469-1111

Dated: November 4, 2019

 

 
